          Case 6:13-cr-00016-CCL Document 73 Filed 06/17/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 UNITED STATES OF AMERICA,                           CR-13-16-H-CCL

                                Plaintiff,

    vs.                                                    Order

 CHANCI LINN MORRISON,

                              Defendant.

      Hours prior to the time set down for revocation hearing on Thursday, June

18, 2020, Defendant’s counsel moves for continuance on the ground that

Defendant


      has been sick – and still is sick – with a variety of symptoms for the past
      several days. These symptoms may well be attributed to the flu but may also
      be attributed to COVID-19, which Ms. Morrison may be tested for today.
      For everyone’s safety, therefore, Ms. Morrison requests the hearing be
      continued until her symptoms pass and/or she receives the results of a
      COVID-19 test.

      The Court will hear this motion in chambers as scheduled with counsel only,

Ms. Morrison need not appear.




                                   Page 1 of 2
        Case 6:13-cr-00016-CCL Document 73 Filed 06/17/20 Page 2 of 2



      This conference will conclude with agreement upon a later date for the

hearing. The Clerk’s Office shall notify counsel, the United States Marshal’s

Service and the United States Probation Office of entry of this order.

      Dated this 17th day of June, 2020.




                                    Page 2 of 2
